ALD-246                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 14-1195
                                    ___________

                          UNITED STATES OF AMERICA

                                          v.

                           CARL ANTHONY KNIGHT,
                                                 Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                        (D.C. Criminal No. 1:98-cr-0003-002)
                   District Judge: Honorable Maurice B. Cohill, Jr.
                    ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                     Third Circuit LAR 27.4 and I.O.P. 10.6 and
          Consideration of Whether a Certificate of Appealability is Required
                                    May 30, 2014

          Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: June 10, 2014)
                                     _________

                                     OPINION
                                     _________



PER CURIAM

    In 1999, the District Court sentenced Appellant Carl Anthony Knight to life

                                          1
imprisonment following his conviction for conspiracy to distribute and possess with

intent to distribute cocaine base. In January 2014, Knight filed a pro se motion with the

District Court, asking the court to correct a “simple clerical error” in his judgment of

sentence pursuant to Federal Rule of Criminal Procedure 36.1 Knight claimed that “the

typist in the clerk[’s] office” had “fail[ed] to check the correct box [i]n the State[ment] of

Reasons” section of the judgment.2 In that section, there are two boxes. The first box

should have been checked if the court adopted the factual findings and guideline

application in the presentence report without exception. The second box should have

been checked if the court adopted the factual findings and guideline application in the

presentence report with one or more exceptions. Knight’s judgment of sentence has the

first box checked.

       On January 9, 2014, the District Court denied Knight’s Rule 36 motion,

concluding that no clerical error had been made because the court had, in fact, adopted

the factual findings and guideline application in the presentence report without exception.

This pro se appeal followed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.3 For the

reason given by the District Court, we agree with the court’s denial of Knight’s Rule 36
1
  Rule 36 provides that, “[a]fter giving any notice it considers appropriate, the court may
at any time correct a clerical error in a judgment, order, or other part of the record, or
correct an error in the record arising from oversight or omission.” Fed. R. Crim. P. 36.
2
  Knight made clear that he was not challenging the sentence itself or his underlying
conviction.
3
  Because this appeal is not challenging a final order in a proceeding under 28 U.S.C.
§ 2255, Knight does not need to obtain a certificate of appealability. See 28 U.S.C.
§ 2253(c)(1)(B).
                                               2
motion.4 Because this appeal does not present a substantial question, we will summarily

affirm the District Court’s January 9, 2014 order. See 3d Cir. I.O.P. 10.6.




4
 Although we have yet to articulate the standard for reviewing the denial of a Rule 36
motion, we need not do so here because this appeal fails under any available standard.
                                            3